                                                                                       FILED IN OPEN COURT
                                                                                       ON ID-\~~\~ B\W-
                                                                                           Peter A. Moore, Jr.~ Clerk
                                                                                           US District Court
                       UNITED STATES DISTRICT COURT                                        Eastern District of NC
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                          NO.                21--18~
                                        6_j IB-CJG-QOI./                       (1)
UNITED STATES OF AMERICA,                           )
                                                   .)
               v.                                   )                 INDICTMENT
                                                    )
MARCUS JONES                                        )


      The Grand Jury charges that:

                                               Count One

      On or about June 1,                    2 018,      in the Eastern District of North

Carolina,       MARCUS            JONES,      the·       defendant          herein,            having    been

convicted      of       a     crime     punishable           by       imprisonment             for   a   term

exceeding one           (1)    year,       did knowingly possess,                   in and affecting

commerce, a firearm, in violation of Title 18, United States Code,

Sections 922(g)(l) and 924.

                                               Count Two

      On or about June 1,                   2018,        in the Eastern District of North

Carolina,      MARCUS          JONES,        the        defendant         herein,    did         knowingly,

intentionally,              and     unlawfully             possess         with      the        intent    to

distribute          a   quantity        of     marijuana,             a    Schedule        I     controlled

substance,          a   quantity        of      cocaine,          a       Schedule    II         controlled

substance, and a quantity of oxycodone, a Schedule II controlled

substance,      in violation of Title 21, United States Code, Section

841 (a) (1).




         Case 5:18-cr-00421-BO Document 1 Filed 10/18/18 Page 1 of 4
                                 Count Three

     On or about June 1,     2018,   in the Eastern District of North

Carolina, MARCUS JONES,    the defendant herein, who, did knowingly

possess a firearm in furtherance of a drug .trafficking crime as

charged in Count Two of this indictment in violation of Title 18,

United States Code, Section 924(c) (1) (A).




                        (Intentionally left blank)




                                     2

       Case 5:18-cr-00421-BO Document 1 Filed 10/18/18 Page 2 of 4
'   \




                                          FORFEITURE NO'l'ICE



             As a result of the foregoing offenses,                the defendant shall

        forfeit     to   the   United   States   any   and   all   of   the   defendant's

        interest in any firearms and ammunition involved in or used in a

        knowing violation of Title 18, United States Code, Section 922(g),

        under the provisions of Title 18,              United States Code,        Section

        924(d) (1), as made applicable by Title 28, United States Code. The

        forfeitable property includes, but is not limited to:

             (1)      . 380 caliber ammunition



             If     any of     the   above-described forfei table property,         as a

        result of any act or omission of the defendant -

             (1)      cannot be located upon the exercise of due diligence;

             (2)     has been transferred or sold to, or deposited with, a

                     third person;

             (3)     has been placed beyond the jurisdiction of the court;

             (4)     has been substantially diminished in value; or

             (5)     has been commingled with other property which cannot be

                     subdivided without difficulty,

        it is the intent of the United States, pursuant to Title 21, United

        States Code, Section 853(p), to seek forfeiture of any




                                                 3

                   Case 5:18-cr-00421-BO Document 1 Filed 10/18/18 Page 3 of 4
.•   t




         other property of   said defendant· up to the value of               the above

         forfeitable property.

                                                -~-'T'RUE_B_I_I,L_;_,__Q_._




                                                               DATE

         ROBERT J. HIGDON, JR.
         United States Attorney

            {Jl/f/L-C_
         BY: Chad E'. ·Rhoades
         Assistant United States Attorney




                                            4

                Case 5:18-cr-00421-BO Document 1 Filed 10/18/18 Page 4 of 4
